397 F.2d 250
ATLANTA TERMINAL COMPANY and Southern Railway Company, Appellants,v.SYSTEM FEDERATION NO. 21, RAILWAY EMPLOYES' DEPARTMENT,AFL-CIO, Appellee.
No. 25354.
United States Court of Appeals Fifth Circuit.
June 25, 1968.

Edgar A. Neely, Jr., Atlanta, Ga., Charles J. Bloch, Macon, Ga., James I. Hardy, Washington, D.C., Herman Heyman, Atlanta, Ga., for appellants.
Richard M. Colasurd, Toledo, Ohio, Tom Watson Brown, Atlanta, Ga., Mulholland, Hickey & Lyman, Toledo, Ohio, Huie & Harland, Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, BELL, Circuit Judge and MORGAN, District Judge.
PER CURIAM:


1
This appeal questions the amount of the fees awarded counsel for plaintiffs in three actions to enforce awards of the Railway Adjustment Board.  The statute, 45 U.S.C.A. 153, subd. 1(p), directs that the court allow a reasonable attorney's fee when a plaintiff prevails in such cases.  We are satisfied that the District Court did not abuse its discretion in the awards made here.


2
Affirmed.